PER CURIAM:
This cause came on to be heard on the transcript of record from the United States District Court for the Eastern District of New York and was argued by counsel.
ON CONSIDERATION WHEREOF, IT IS ORDERED, ADJUDGED AND DECREED that the order of the district court be and it hereby is REVERSED.
On October 1, 1996, the United States District Court for the Eastern District of New York entered an order that granted a preliminary injunction directing the continuation on October 10,1996 of the September 10, 1996 Republican primary election for state senator in the 23rd Senate District of New York State in fifty-three election districts. The order of the district court is reversed. No continuation of the primary election shall be held on October 10, 1996. The mandate shall issue forthwith. An opinion explicating the rationale for this decision will follow.